DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prussmeier (US 2009/0103223).

With regard to claim 1, Prussmeier, in Figures 1 & 2, discloses an alternating current solid-state relay (paragraph 0004 teaches that the device is a solid state switch for an AC source 3), comprising an output switch circuit (1) connected to a load loop (4) in series, wherein the output switch circuit comprises two power switch transistors (21 & 22), a driver circuit (51) having a short-circuit protection function (53, paragraph 0024), and a short-circuit detection circuit(531 & 532, paragraph 0029); the two power switch transistors are IGBTs or MOS transistors and are in opposing series (as seen in Fig. 2, the switches are MOSFETs and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prussmeier in view of IXYS (IXYS Integrated Circuits Division, “IX2127 High-Voltage Power MOSFET and IGBT Driver,” DS-IX2127-R03, 12/192012).

With regard to claim 2, Prussmeier teaches the device of claim 1.  
Prussmeier does not teach that the two power switch transistors are IGBTs T1 and T2, the driver circuit consists of two IGBT driver chips IC1 and IC2 having a short-circuit protection function, and the IGBT driver chips IC1 and IC2 respectively drive the IGBTs T1 and T2.  
IXYS, in Figure 1, teaches a device similar to Prussmeier for driving a MOSFET comprising an IC having a protection function for protecting against a short circuit (Page 1).  It is further taught that instead of a MOSFET, an IGBT can be used.   


With regard to claims 3-5, Prussmeier in view of IXYS discloses the device of claim 2, and further discloses that the IGBT driver chips IC1 and IC2 are both IX2127 IGBT driver chips (Page 1 of IXYS), an HO pin of the IGBT driver chip IC1 is in series with a resistor (RGATE of Fig. 1 of IXYS) to be connected to a gate of the IGBT T1, and an HO pin of the IGBT driver chip IC2 is in series with a resistor (RGATE of Fig. 1 of IXYS) to be connected to a gate of the IGBT T2; emitters of the IGBTs T1 and T2 are connected, and collectors of the IGBTs T1 and T2 respectively serve as the two output terminals of the alternating current solid-state relay and are connected to the load loop in series (As seen in Fig. 2 of Prussmeier) (re claim 3), wherein the short-circuit detection circuit is realized by a voltage division circuit (as seen by the voltage divider coupled in parallel with the IGBT of Fig. 1 of IXYS) which is used for detecting voltages at the two output terminals of the alternating current solid-state relay, output terminals of the voltage division circuit are respectively connected to CS pins of the IGBT driver chips IC1 and IC2 (CS pin of Fig. 1 of IXYS), and the IGBT driver chips IC1 and IC2 determine whether or not a short circuit happens to the load according to voltages input to the CS pins (as shown in graph 1.7.4 on page 7 of IXYS) (re claim 4), wherein the voltage division circuit comprises a diode D3 (Diode of Fig. 1 of IXYS used for driving transistor 21 of Prussmeier), a diode D5 (Diode of Fig. 1 of IXYS used for driving transistor 22 of Prussmeier), a resistor R1, a resistor R4 (voltage divider of Fig. 1 of IXYS used for driver of transistor 21 of Prussmeier), a resistor R6, a resistor R8 (voltage divider of Fig. 1 of IXYS used for driver of transistor 22 of Prussmeier), a resistor R2 (re claim 5).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Prussmeier in view of Tsai (US 2013/0128395).

With regard to claim 6, Prussmeier teaches the device of claim 1.  
Prussmeier does not teach that the alternating current solid-state relay further comprises a timing circuit, and the timing circuit starts to perform timing when the driver circuit detects that a short circuit happens to the load, and outputs an enable signal to the driver circuit at the end of a preset timing cycle so as to drive the two power switch transistors to be turned on.  
Tsai, in Figure 7, teaches a circuit with a fault detection function for sensing when a short circuit is present in the circuit and that an output transistor (P1) is opened when a short 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Prussmeier with Tsai, by incorporating the timer of Tsai into the circuit, for the purpose of preventing a false fault from tripping the device.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prussmeier in view of Tsai as applied to claim 6 and further in view of Parsons (US 4,975,683).

With regard to claim 7, Prussmeier in view of Tsai teaches the device of claim 6.  
Prussmeier in view of Tsai does not teach that the timing circuit is realized by an MC14541B timer IC3.  
Parsons, in Figure 2, teaches a fault detection circuit comprising a timer (190) wherein the timing circuit is realized by an MC14541B timer (column 6, lines 34-37). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Prussmeier in view of Tsai with Parsons, by realizing the timer as the timer taught by Parsons, for the purpose of using an off the shelf component which is readily available for the timer, thus decreasing the complexity of manufacturing the circuit.   

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Prussmeier as applied to claim 1 above, and further in view of Uno (US 2010/0091523).
	
With regard to claim 10, Prussmeier teaches the device of claim 1.  
Prussmeier does not teach that the power circuit is an isolated DC/DC power circuit.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Prussmeier with Uno, by forming the power circuit as the power circuit of Uno, for the purpose of providing a power supply which is decoupled from the input current which provides a more constant supply voltage.

With regard to claims 11 & 12, Prussmeier in view of Uno discloses the device of claim 10, and further discloses that the power circuit comprises an isolated DC/DC converter (Uno, 20) and a diode (Uno, D1); a positive input terminal of the isolated DC/DC converter S1 is in inverse series with the diode D1 to be connected to an input power (Uno, P11 via B1), and a negative input terminal of the isolated DC/DC converter is grounded (Uno, P12 via B1); and a positive output terminal of the isolated DC/DC converter S1 is connected to a power terminal of the driver circuit (Uno, P21 and 30), and a negative output terminal of the isolated DC/DC converter is connected to a signal ground (Uno, P22) (re claim 11), wherein the power circuit further comprises capacitors (Uno, C1 and C2), the capacitor C1 is connected between the positive input terminal and the negative input terminal of the isolated DC/DC converter, and the capacitor C2 is connected between the positive output terminal and the negative output terminal of the isolated DC/DC converter (as seen in Fig. 2 of Uno) (re claim 12).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Prussmeier in view of Lui (US 9,230,957).

With regard to claim 13, Prussmeier teaches the device of claim 1.  
Prussmeier does not teach that the alternating current solid-state relay further comprises a resistor R15 and a capacitor C8, and the resistor R15 and the capacitor C8 are connected in 
Lui, in Figure 1A, teaches a switching transistor (110) which comprises a resistor (119) and a capacitor (118), and the resistor and the capacitor are connected in series and are then connected between the two output terminals of the alternating current solid-state relay. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Prussmeier with Liu, by including the resistor and capacitor of Lui into the device, for the purpose of providing a snubber circuit to the switch to prevent a transient voltage from damaging the transistor.   

Allowable Subject Matter
Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with a photocoupler isolation circuit, the control signal is accessed to an input terminal of the photocoupler isolation circuit, a first output terminal of the photocoupler isolation circuit is connected to an enable signal output terminal of the timing circuit, and a second output terminal of the photocoupler isolation circuit is connected to the input terminal of the driver circuit.

Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because it depends on claim 8 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jaeschke (US 4,429,339) teaches an AC transistor switch with overcurrent protection which shares many similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.